DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method for live manipulation of signal flows via a controller, the method comprising: - feeding in a first signal flow and a further signal flow, each having X signal flow layers, wherein X is greater than 2; - separating the signal flow layers from each signal flow into a respective series of sub-signal flows, related to the signal flow, as according to a predetermined ratio, wherein each sub- signal flow has Y sub-signal flow layers, wherein Y is smaller than X; - reading a desired ratio between the first signal flow and the further signal flow via a controller; - merging corresponding sub-signal flows as according to the desired ratio in order to obtain a modified series of sub-signal flows; and - feeding out the modified series, when taking the claim as a whole.

The following is an examiner’s statement of reason for allowance: 
References on record Tan et al. (US 6,449,371) and Fejzo et al. (US 2014/0270263) being the closest representation do not teach the claim language as filed on (12/09/2020). Those references describe, teach and suggest the configuration of automatic mixers and methods for creating a surround audio mix. A set of rules may be stored in a rule base. A rule engine may select a subset of the set of rules based, at least in part, on metadata associated with a plurality of stems. A mixing matrix may mix the plurality of stems in accordance with the selected subset of rules to provide three or more output channels. An audio mixer configured to mix a PC audio signal having one or more PC audio signal channels with an audio surround sound signal having three or more audio surround sound channels, and generate an output signal having at least three output channels which are functions of said PC audio signal and the audio surround sound signal. Preferably, the PC audio signal is an audio signal which is derived from a PC data signal. However, by Applicant’s claims have been distinguished from the combination of Tan and Fejzo. Those references do not describe, teach or suggest the concepts of feeding in a first signal flow and a further signal flow, each having X signal flow layers, wherein X is greater than 2; - separating the signal flow layers from each signal flow into a respective series of sub-signal flows, related to the signal flow, as according to a predetermined ratio, wherein each sub- signal flow has Y sub-signal flow layers, wherein Y is smaller than X; - reading a desired ratio between the first signal flow and the further signal flow via a controller; - merging corresponding sub-signal flows as according to the desired ratio in order to obtain a modified series of sub-signal flows. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


Regarding claim 8 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a device comprising- a processing unit configured for live manipulation of signal flows and a controller configured to read a desired ratio between a first signal flow and at least one further signal flow, the controller being operatively connected to the processing unit; wherein the processing unit has a first infeed configured for feeding in the first signal flow and has at least one further infeed for feeding in the at least one further signal flow, wherein each signal flow has X signal flow layers, wherein X is greater than 2; wherein the processing unit further has a separator configured to separate the signal flow layers from each signal flow into a respective series of sub-signal flows, related to the signal flow, as according to a predetermined ratio, wherein each sub-signal flow has Y sub-signal flow layers, wherein Y is smaller than X; wherein the processing unit further has a mixer configured to merge corresponding sub-signal flows as according to the desired ratio in order to obtain a modified series of sub-signal flows; and wherein the processing unit further has an outfeed configured for feeding out the modified series, when taking the claim as a whole.

The following is an examiner’s statement of reason for allowance: 
References on record Tan et al. (US 6,449,371) and Fejzo et al. (US 2014/0270263) being the closest representation do not teach the claim language the amendment filed on (12/09/2020). Those references describe, teach and suggest the configuration of automatic mixers and methods for creating a surround audio mix. A set of rules may be stored in a rule base. A rule engine may select a subset of the set of rules based, at least in part, on metadata associated with a plurality of stems. A mixing matrix may mix the plurality of stems in accordance with the selected subset of rules to provide three or more output channels. An audio mixer configured to mix a PC audio signal having one or more PC audio signal channels with an audio surround sound signal having three or more audio surround sound channels, and generate an output signal having at least three output channels which are functions of said PC audio signal and the audio surround sound signal. Preferably, the PC audio signal is an audio signal which is derived from a PC data signal. However, by Applicant’s claims have been distinguished from the combination of Tan and Fejzo. Those references do not describe, teach or suggest the concepts of - a processing unit configured for live manipulation of signal flows and a controller configured to read a desired ratio between a first signal flow and at least one further signal flow, the controller being operatively connected to the processing unit; wherein the processing unit has a first infeed configured for feeding in the first signal flow and has at least one further infeed for feeding in the at least one further signal flow, wherein each signal flow has X signal flow layers, wherein X is greater than 2; wherein the processing unit further has a separator configured to separate the signal flow layers from each signal flow into a respective series of sub-signal flows, related to the signal flow, as according to a predetermined ratio, wherein each sub-signal flow has Y sub-signal flow layers, wherein Y is smaller than X; wherein the processing unit further has a mixer configured to merge corresponding sub-signal flows as according to the desired ratio in order to obtain a modified series of sub-signal flows; and wherein the processing unit further has an outfeed configured for feeding out the modified series. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

      Citation of Prior Art
2.	In view of (6,449,371), Tan discloses  audio mixer configured to mix a PC audio signal having one or more PC audio signal channels with an audio surround sound signal having three or more audio surround sound channels, and generate an output signal having at least three output channels which are functions of said PC audio signal and the audio surround sound signal. Preferably, the PC audio signal is an audio signal which is derived from a PC data signal (see fig. 4, col. 6, lines 26-col. 7, line 10).

In view of (US 2014/0270263), Fejzo discloses a system for producing an artistic mix may include a plurality of musicians and musical instruments, a recorder, and a mixer. Sounds produced by the musicians and instruments may be converted into electrical signals by transducers such as microphones, magnetic pickups, and piezoelectric pickups. Some instruments, such as electronic keyboards, may produce electrical signals directly without an intervening transducer. In this context, the term "electrical signal" includes both analog signals and digital data. These electrical signals may be recorded by the recorder as a plurality of tracks. Each track may record the sound produced by a single musician or instrument, or the sound produced by a plurality of instruments. In some cases, such as a drummer playing a set of drums, the sound produced by a single musician may be captured by a plurality of transducers. Electrical signals from the plurality of transducers may be recorded as a corresponding plurality of tracks or may be combined into a reduced number of tracks prior to recording. The various tracks to be combined into an artistic mix need not be recorded at the same time or even in the same location. Once all of the tracks to be mixed have been recorded, the tracks may be combined into an artistic mix using the mixer. Functional elements of the mixer may include track processors and adders. Track processors and adders were implemented by analog circuits operating on analog audio signals. When two or more processors are present, the functional partitioning of the mixer. A physical partitioning of the mixer between multiple processors. Multiple functional elements may be implemented within the same processor, and any functional element may be partitioned between two or more processors (see fig. 2A-2C, ¶ 0029-0043). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651